AO 245B (Rev. 02/08/2019} Judgment in a Criminal Petty Case (Modified) Page 1 of 1

UNITED STATES DISTRICT COURT
~ SOUTHERN DISTRICT OF CALIFORNIA

United States of America . JUDGMENT IN A CRIMINAL CASE
Vv. (For Offenses Committed On or After November 1, 1987)

Tomas Salinas-Ruiz Case Number: 3:20-mj-20270

Jeremy D Warren

 

 

 

 

 

 

 

 

 

 

 

 

Defendant's Attorney ee pee Fee,
ribs TD
REGISTRATION NO. 68233408
THE DEFENDANT: | | FEB @ § 2020
KX! pleaded guilty to count(s) 1 of Complaint ;
Ren oe Sheath WORT
[3 Was found guilty to count(s) / gout HERA BISTROT OF G ALI FORNIA
after a plea of not guilty.

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section _ Nature of Offense DS Count Niumber(s):_
8:1325 ILLEGAL ENTRY (Misdemeanor) 1

L] The defendant has been found not guilty on count(s)
C] Count(s) rye ae dismissed on the motion of the United States.

 

IMPRISONMENT
The defendant is hereby committed to the custody, of the United States Bureau of Prisons to be
imprisoned for a term of: oo cei,
MY fo ae, é 3

O TIME SERVED a a aa days
/
Assessment: $10 WAIVED & Fine: WAIVED

Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

L] Court recommends defendant be deported/removed with relative, charged. in case

 

 

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

Wednesday, February 5, 2020
Date of Imposition of Sentence

az
Received ¢ Ak, ‘ J E@Z

DUSM : HONORABLE BARRY M. KURREN
UNITED STATES MAGISTRATE JUDGE

 

Clerk’s Office Copy — | a 3:20-mj-20270

 

 
